Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2019

                                   No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                             v.

                     Thomas VAREBROOK and Rebecca Varebrook,
                                  Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-06007
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER

        Appellants have satisfactorily responded to our order dated September 17, 2019.
Accordingly, we order court reporters Amy Hinds and Geneva Garcia to file the reporter’s
record in this matter by October 9, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2019.



                                                  ___________________________________
                                                  Luz Estrada,
                                                  Chief Deputy Clerk